Citation Nr: 1018007	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to a service-connected thyroid disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
November 1977 to February 1978, from August 1978 to August 
1986, and from February 1991 to November 1991.  The Veteran 
also had service in the U.S. Army Reserves from November 1991 
to August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In light of the most recent medical 
evidence of record and the Veteran's contentions with regard 
to diabetes mellitus, the Board has recharacterized the issue 
on appeal to include a secondary service connection claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran contends that her current diabetes 
mellitus is related to a service-connected thyroid disorder.  
The Veteran was granted service connection for hypothyroidism 
with a history of Grave's disease in February 1999.  Service 
connection may be granted when the evidence shows that a 
particular disability is proximately due to or the result of 
a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a) (2009).  Any increase in 
the severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b) (2009).  The RO, however, has not 
adjudicated the Veteran's service connection claim pursuant 
to this theory of entitlement.  

Additionally, the Board notes that the Veteran's specific 
periods of active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA) have not been verified.  See May 
1999 records request.  In this regard, service connection may 
be granted for disability resulting from either disease or 
injury incurred in, or aggravated while performing, ACDUTRA.  
With respect to time periods of INACDUTRA, service connection 
may only be granted for injury (and not disease) so incurred 
or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  Only service department records can establish if and 
when a person was serving on active duty, ACDUTRA, or 
INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  
Therefore, the RO must request and associate information 
regarding the specific dates of such training with the claims 
file.  

A review of the service treatment records shows treatment for 
a thyroid disorder during service, but no evidence of 
treatment for diabetes mellitus.  The claims file contains 
private treatment records showing treatment for 
nutrition/diet and weight gain from 1994 to 1996; however, it 
is unclear whether these records show any signs or symptoms 
relating to diabetes mellitus during an eligible period of 
service.  Post-service records show nutrition counseling and 
treatment for obesity from 2003 to 2006.  Records from 2005 
to 2006 show treatment for glucose intolerance and a 
diagnosis of diabetes mellitus.  In December 2008, Dr. S. J. 
N., opined that the onset of the Veteran's diabetes may be 
related to her current thyroid condition.  At this time, the 
Board notes that the Veteran has not been afforded a VA 
examination in connection with the issue on appeal. 

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2009).  

In this case, the record shows current treatment for diabetes 
mellitus and a possible relationship to the Veteran's 
service-connected thyroid disorder.  Thus, the Board finds a 
VA examination necessary in order to determine the Veteran's 
complete disability picture and to determine whether the 
Veteran's current diabetes mellitus was caused or aggravated 
by service or a service-connected disorder.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA examination must 
be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  

As this case is being remanded for additional development, 
the RO/AMC should obtain any relevant treatment records since 
2008, to include records from Dr. S.J.N.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice compliant 
with the Veterans Claims Assistance Act 
of 2000 that notifies her of the 
information and evidence not of record 
that is necessary to substantiate her 
claim for service connection for diabetes 
mellitus on a secondary basis in 
accordance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.  The RO/AMC should obtain any relevant 
treatment records since 2008.  A request 
should also be made for treatment records 
of the Veteran from S.J.N., M.D. who 
authored the December 2008 opinion.

3.  The RO/AMC should contact the 
appropriate source to verify all of the 
Veteran's actual periods of ACDUTRA and 
INACDUTRA in the United States Army 
Reserves.  In this regard, the Board 
notes that the Veteran appears to have 
served in the Reserves from 1991 to 1996.

In requesting this information, the 
RO/AMC should follow the current 
procedures prescribed in 38 C.F.R. § 
3.159 as regards requesting records from 
Federal facilities.  The RO/AMC is 
reminded that it should continue efforts 
to procure the relevant records relating 
to the Veteran's Army Reserve service 
until either the records are received, or 
until it receives specific information 
that the records sought do not exist or 
that further efforts to obtain them would 
be futile.  To the best of its abilities, 
the RO/AMC should make a list of the 
Veteran's actual periods of ACDUTRA and 
INACDUTRA in the Army Reserves and 
provide it to the VA examiner.  All 
records and/or responses received should 
be associated with the claims file.

4.  After the above has been completed, 
the RO/AMC should schedule the Veteran 
for a VA examination.  The Veteran's 
claims folder must be provided to the VA 
examiner to review in conjunction with 
the Veteran's examination.  To the best 
of its abilities, the RO/AMC should 
provide the examiner with a list of the 
Veteran's actual period of active duty in 
the Army, and periods of ACDUTRA and 
INACDUTRA in the Army Reserves.  The 
examination report should state that the 
claims folder has been reviewed.  In 
particular, the examiner should take into 
account the Veteran's history of 
treatment for obesity from 1994 to 1996.  
The examiner should also consider 
evidence of treatment for diabetes 
mellitus since 2005.  

a.  The examiner should offer an opinion, 
consistent with sound medical principles, as to 
whether it is at least as likely as not (50 percent 
or greater probability) that the Veteran's diabetes 
mellitus: 

(i) is the result of, or was increased by, injury 
or disease incurred during active service;

(ii) arose during a period of Reserve (ACDUTRA or 
INACDUTRA) service, or is otherwise etiologically 
related thereto; or

(iii) if found to have existed before her active 
service or any period of ACDUTRA or INACDUTRA, 
increased in severity beyond natural progression of 
the disease during the period of such service.

b.  The examiner should also offer an opinion as to 
whether it is at least as likely as not that the 
Veteran's diabetes mellitus was caused or 
aggravated by a service-connected thyroid disorder 
(hypothyroidism).

Complete rationale should be given.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

5.  Following the above, the RO/AMC 
should readjudicate the Veteran's claim 
for service connection for diabetes 
mellitus to include as secondary to 
service-connected hypothyroidism with 
history of Grave's disease.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued that includes a citation to and 
discussion of the provisions of 38 C.F.R. 
§ 3.310 and the Veteran and her 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


